DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Regarding the double patenting rejection as in the previous action, it is now withdrawn base on applicant’s submitted a Terminal Disclaimer file on 12-20-2021 and Approved.

Allowable Subject Matter
Claims 2-19 are allowed.

Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 

Regarding independent claims 2, 8 and 14, Eisener (US 20090292799) disclosed: Interconnection communications facilities 120 may include one or more communication networks that allow transfer of data among group coordinator 105, group 110 of mobile wireless devices, information sources 115, and other communication entities accessible in conjunction with interconnection communications facilities 120. Interconnection communications facilities 120 may be configured as a local area network, a wide area network, or combinations thereof. In addition, interconnection communications facilities 120 may be configured to include a private network, and updating the content table may include adding the informational content to a content table (e.g., the content table 1902, 1904) or modifying existing informational content of the content table. For example, modifying the existing informational content may include determining whether a user associated with received informational content is an owner of the existing informational content and modifying the existing informational content based on the determination. (fig. 1-3, par [0053-0054, 0263]). And


The above prior art of record, however, fail to disclose or render obvious: receive, via the communication device, from the first terminal, information for generating a first group including at least a second user of a second terminal, a third user of a third terminal, and the first user, the second user and the third user being selected by the first user based on respective information items corresponding to users of a plurality of terminals, each of the plurality of terminals being different from the first terminal, the respective information items being displayed on a display device of the first terminal based on communication between the first terminal and each of the plurality of terminals via short-range wireless communication,
first identification information for identifying the second user, the first identification information being received by the first terminal via the short-range wireless communication, and
second identification information for identifying the third user, the second identification information being received by the first terminal via the short-range wireless communication; 
transmit, via the communication device, first information on participation in the first group to the second terminal of the second user identified by the first identification information; 
transmit, via the communication device, the first information to the third terminal of the third user identified by the second identification information; 
receive, via the communication device, second information on whether to participate in the first group transmitted from the second terminal based on the first information, and third information on whether to participate in the first group transmitted from the third terminal based on the first information; and 
control participation of users in the first group based on the second information and the third information, as specified in the claims 2, 8 and 14. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this action should be mailed to:

Commissioner of Patents and Trademarks
Washington, D.C. 20231

or faxed to:
(571) 273-8300, (for Technology Center 2600 only)

Hand-delivered responses should be brought to the Customer Service Window (now located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Trinh whose telephone number is (571) 272-7888. The examiner can normally be reached on Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor, Kim, Wesley L.; can be reached at (571) 272-7867. 
  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (703) 306-0377.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/TAN H TRINH/Primary Examiner, Art Unit 2648                                                                                                                                                                                                                                                                                                                                                                                                             March 10, 2022